Citation Nr: 1008558	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-08 650	)	DATE
	)
	)


THE ISSUE

Whether an August 10, 2007, decision of the Board of 
Veterans' Appeals (Board) which denied service connection for 
skin cancer, should be reversed on the basis of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1957 to July 1959, and from August 1963 to August 
1981.  The Veteran in this case is the moving party.

In March 2008, the Board of Veterans' Appeals (Board) 
received correspondence from the Veteran which constituted a 
motion to revise or reverse an August 10, 2007, decision of 
the Board, which denied service connection for skin cancer, 
on the basis of CUE.  

The Veteran, in submitting his motion for CUE, has posited 
new medical evidence (dated in 2008 ) which addresses a 
causal nexus between current skin cancer and in-service 
exposure to extended sunlight.  The receipt of this evidence 
raises a claim to reopen a previously denied claim for 
service connection for skin cancer.  The petition to reopen 
has not been adjudicated by the RO, and it is referred to 
them for appropriate action.  


FINDING OF FACT

The August 10, 2007 Board decision, which denied service 
connection for skin cancer, was adequately supported by the 
evidence then of record, and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as 
they were known in August 2007, were not before the Board in 
August 2007, or that the Board incorrectly applied statutory 
or regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The August 10, 2007, Board decision denying service 
connection for skin cancer is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  This law contemplates VA's notice and duty to 
assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process"). The 
Board therefore finds that the provisions of the VCAA, and 
its implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the August 10, 2007 Board 
decision.

Legal Criteria and Analysis

The Veteran's claim for service connection for skin cancer 
was denied by the Board in an August 2007 decision on the 
basis that the preponderance of the evidence did not show a 
relationship between the current diagnosis of cancer and 
service, to include extended exposure to the sun in the 
course of military duties.  At the time of the Board's 
denial, in addition to the Veteran's lay contentions 
supportive of his claim, there was a May 2000 VA physician's 
letter of record which indicated that 80 percent of sun 
damage causative of skin cancer occurs before age 18, and 
that there was no way to accurately pinpoint the actual onset 
of skin cancer.  This physician stated that the effects of 
sun damage are cumulative over time, and that the Veteran's 
20 year service history would increase the risk for skin 
cancer.  A VA examination, dated in 2004, reviewed this 
evidence as well as all of the medical evidence in the file, 
and the examiner stated in the associated report that it was 
not at least as likely as not that skin cancer had causal 
origins in active service, to include extensive exposure to 
sunlight.  A March 2005 addendum opinion expressly indicated 
that the claims file had been reviewed, and that there was no 
change to the 2004 conclusion.  

In filing his CUE motion, the Veteran added evidence to the 
record dated in February and March 2008 which purports to 
link the Veteran's skin cancer with his period of active 
service.  The record contains two letters from physicians, as 
well as an Internet article which discusses risk factors 
associated with skin cancer.  Finally, the Veteran submitted 
his specific disagreements with the Board's assessments, 
essentially disputing the factual interpretations made by the 
Board in its August 2007 decision.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  The final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective on February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  See 38 C.F.R. § 20.1400.  As this is 
the case, the Veteran's allegation of CUE in the Board 
decision is proper, and the Board has jurisdiction to address 
his contentions.  

All final Board decisions are subject to revision for CUE 
except (1) Decisions on issues which have been appealed to 
and decided by the a court of competent jurisdiction (the 
U.S. Court of Appeals for Veterans Claims or Court); and 
(2) Decisions on issues which have been subsequently decided 
by a court of competent jurisdiction.  See 38 C.F.R. § 
20.1400(b).  The Court reasoned that where it affirms a 
determination by the Board on a particular issue, the Board's 
decision is replaced by the decision of the Court on that 
issue and, thus, there is no longer a decision by the Board 
subject to revision.  See Disabled American Veterans v. 
Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. 
Nicholson, 19 Vet. App. 310 (2005).  The Veteran in this case 
has not initiated an appeal at the Court on the issue in 
question, at thus review by the Board on the CUE motion is 
proper.  

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in Board 
decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); 
Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. 
§ 20.1403(a) and (c) define CUE as follows:

1.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  See Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE.  CUE is not,

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 
20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation.  38 
C.F.R. § 20.1403(d).

Given the above regulations, the Board cannot conclude that 
there is CUE present in the August 2007 decision.  The 
evidence added by the Veteran in support of his assertion of 
CUE was not of record at the time of the Board's denial, nor 
was it submitted to VA within 90 days of certification of the 
appeal to the Board.  The Veteran, in submitting his 
contentions, essentially disagrees with how the Board 
interpreted the facts before it at the time, and has 
submitted additional post-decision evidence to refute the 
Board's conclusions.  This does not amount to CUE.  

The facts, as they were known at the time of the August 2007 
decision, were before the Board at the time of the decision, 
and the decision made by the Board to weigh the 2004/2005 VA 
medical opinions as more probative than the Veteran's 
contentions and the 2000 VA letter is a disagreement with how 
facts are weighed, which has been defined by regulation as 
not being an example of CUE.  38 C.F.R. § 20.1403(d).  There 
is nothing in the 2007 Board decision to indicate an error 
that is undebatable, nor is there anything established by the 
conclusion of the decision on which reasonable minds could 
not differ.  Simply put, the legal requirements of CUE are 
not found in the August 2007 Board decision denying service 
connection for skin cancer.  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  See Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  As this is the case, the 
Veteran's motion for revision based on CUE in a prior Board 
decision must be denied.  


ORDER

The motion for revision of the August 10, 2007, Board 
decision on the basis of CUE is denied.



                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



